TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 31, 2020



                                    NO. 03-19-00788-CV


                             Thor Motor Coach, Inc., Appellant

                                               v.

           Daniel Rothwell, Individually, and as Dependent Administrator of the
             Estate of Mary Rothwell, Decedent, and for the Use and Benefit of
       All Surviving Wrongful Death Beneficiaries of Mary Cano Rothwell, Appellee




       APPEAL FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on October 7, 2019.

Appellant has filed a motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.